DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0234746 to Jo in view of US PGPub 2019/0180831 to Shukla et al. (“Shukla”).
Regarding claim 1, Jo discloses a non-volatile memory device comprising:
a host connection configured to control data transfer with a host system (see fig. 1 and 2 and paragraph 27; the memory controller 220 is configured to control operation of the nonvolatile memory 210 according to requests of the host);
a memory structure comprising non-volatile memory cells (nonvolatile memory 210, see fig. 2 and paragraph 106);
one or more control circuits in communication with the memory structure and the host connection (memory controller 220), the one or more control circuits configured to: 

initiate second memory access requests internally in accordance with the memory access protocol while the non-volatile memory device is in a second mode (see paragraphs 36-38; the memory controller may generate internal prefetch commands to access the nonvolatile memory); and
implement a memory controller side of the memory access protocol to respond to the first memory access requests while the non-volatile memory device is in the first mode and to respond to the second memory access request while the non-volatile memory device is in the second mode (see paragraphs 36-38, the memory controller performs different responses depending on whether its performing an internal prefetch operation or an external host operation).
	Jo does not disclose the one or more control circuits configured to process command completion notices for the second memory access requests internally while the non-volatile memory device is in the second mode. Shukla discloses a memory system that returns an internal completion indication after processing an internal memory command (see paragraph 173 and paragraph 194 of Shukla). It would have been obvious at the time the application was filed to a person of ordinary skill in the art for the control circuit to process a command completion notice internally in response to an internal memory access request since it was the controller that internally initiated the request.
Allowable Subject Matter
Claims 2 and 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 and 14-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D TSUI/Primary Examiner, Art Unit 2132